      Case: 4:21-cv-00097-DMB-DAS Doc #: 8 Filed: 08/31/21 1 of 2 PageID #: 31




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CRANDALL JAMES                                                                            PETITIONER

v.                                                                       No. 4:21-cv-00097-DMB-DAS

SUNFLOWER COUNTY SHERIFF, ET AL                                                        RESPONDENTS



                           ORDER DIRECTING STATE TO RESPOND

        Deallto Key-Davis has filed a petition for relief under 28 U.S.C. § 2241. It is ORDERED:

1.      That no later than November 14, 2021, respondent, through the Attorney General of the State

of Mississippi, file an answer to this action, along with full and complete transcripts of all

proceedings in the state courts of Mississippi arising from the charge of aggravated assault and felon

with a firearm against the petitioner in the Circuit Court of Sunflower County, Mississippi (to the

extent such are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon the

Attorney General of the State of Mississippi, or lawful successor, to Assistant Attorneys General

Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the completed

acknowledgment of service of process form upon receipt.
      Case: 4:21-cv-00097-DMB-DAS Doc #: 8 Filed: 08/31/21 2 of 2 PageID #: 32




        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of this lawsuit.

        SO ORDERED, this, the 31st day of August, 2021.




                                                         /s/ David A. Sanders
                                                         UNITED STATES MAGITRATE JUDGE
